Citation Nr: 0025470	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-08 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral ear disorder.

2.  Entitlement to service connection for defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from December 1939 to July 
1945.  This appeal arises from a March 1998 rating decision 
of the Buffalo, New York, Regional Office (RO) which denied 
service connection for a bilateral ear disorder and defective 
hearing.  The veteran appealed these determinations.



FINDINGS OF FACT

1.  The issue of service connection for a bilateral ear 
disability was denied in the RO's rating decision of November 
1946.  The veteran was notified of this decision and his 
appellate rights, but failed to timely appeal the decision.

2.  Evidence associated with the claims file since the RO's 
November 1946 denial of service connection for a bilateral 
ear disability is new and in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The lay and medical evidence has attributed the veteran's 
current bilateral hearing loss to his combat related noise 
exposure.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for a 
bilateral ear disability has been submitted, and this claim 
is reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

2.  The claim for service connection for a bilateral ear 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim for service connection for defective hearing is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's bilateral hearing loss was incurred as a 
result of his military service.  38 U.S.C.A. §§ 1110, 1131, 
1154(b) (West 1991); 38 C.F.R. §§ 3.303, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the veteran's service medical records indicates 
that at the time of his entrance into active service in 
December 1939, examination of his ears found them to be 
normal.  He reportedly was able to hear a spoken voice at 20 
feet in both ears.  In early February 1940, the veteran was 
hospitalized for acute, catarral nasopharyngitis.  He was 
released for duty by mid-February 1940.  The veteran was 
again treated for nasopharyngitis in January 1942 and 
released for duty.  An examination of the veteran's "head" 
in December 1943 found it essentially negative.  The veteran 
was hospitalized in February 1945 for gastrointestinal 
complaints.  A physical examination reported that his head, 
to include "special senses", was negative.  A Report of 
Board of Medical Officers, dated in July 1945, found the 
veteran unfit for further military duty due to combat induced 
psychoneurosis.  It was recommended that the veteran be 
discharged from active duty due to this illness.

The veteran's service personnel records indicate that his 
military occupational specialty was machine gun platoon 
leader.  He had participated in campaigns during World War II 
in French Morocco-Algeria, Tunisia, Sicily, Normandy, 
Northern France, and Rhineland.  The veteran had been awarded 
the Combat Infantryman Badge and a Bronze Star Medal for 
heroism.

In July 1945, the veteran filed his original claim for 
service connection for a bilateral ear disorder.  He claimed 
that he had received punctured ear drums, but did not know 
when this had happened.

A VA compensation examination was provided to the veteran in 
March 1946.  Regarding his ears, the examiner noted that the 
veteran had no complaints and they were not examined.  
Statements from the veteran's private physicians dated in 
August 1946 noted his current treatment, but failed to 
mention any problem with his ears.  A letter dated in August 
1946 from the veteran's employer noted that he was in poor 
physical condition, but failed to mention the existence of 
any ear disorder.  Another VA compensation examination was 
conducted in October 1946, but failed to note any findings 
regarding the veteran's ears.

In a rating decision of November 1946, the RO denied service 
connection for perforated ear drums on the basis that this 
condition had not been found on examination.  The veteran was 
notified of this decision and his appellate rights in a 
letter dated in the same month.

Another VA compensation examination was afforded to the 
veteran in November 1947.  No complaints or findings were 
reported regarding the veteran's ears.  By rating decision of 
December 1947, the RO again denied service connection for 
perforated ear drums on the basis that this abnormality had 
not been found on the examination of November 1947.  However, 
the letter from the RO issued in late December 1947 
discussing this decision failed to mention the veteran's 
claimed ear disorder.

In May 1950, the veteran received a VA compensation 
examination.  This examination report noted that the 
veteran's auditory canals were normal.  However, when 
addressing questions of discharge and mastoidectomy scar, the 
examiner merely placed a checkmark.  On a compensation 
examination of May 1951, the veteran's ears were found to be 
normal and he could hear a conversational voice at 20 feet in 
both ears.  Similar findings were noted on VA examination in 
July 1953.  

Private and VA treatment records from the 1970's failed to 
discuss any complaints or treatment for bilateral ear 
problems.  In a letter of November 1977, the veteran alleged 
that he had received two perforated ear drums during his 
service in the war.  He claimed that he had told his VA 
examiners about these injuries, but they had failed to 
examine his ears.  A medical certificate completed by the 
veteran's private physician in January 1978 noted his current 
disabilities.  This certificate failed to mention any ear 
disorders.

A VA hospital summary dated in August 1983 reported that the 
veteran had been hospitalized for bilateral chronic 
suppurative otitis media with mastoiditis.  It was also noted 
that the veteran had conductive hearing loss.  He underwent a 
mastoid-tympanoplasty.  The veteran claimed that he had 
experienced chronic draining from his ears "ever since he 
[could] remember."

In September 1997, the veteran filed claims for service 
connection for a bilateral ear disability and defective 
hearing.  He asserted that punctured ear drums had been found 
on his separation examination prior to his discharge.  The 
veteran alleged that his ear problems had recently become 
worse.

The veteran's VA treatment records from the 1990's noted 
diagnoses for chronic sinusitis, bilateral otitis externa, 
and chronic otitis media.  An outpatient record of August 
1996 noted the veteran's claimed history of perforated 
tympanic membranes during his war service.  He reported that 
he had undergone a tympanoplasty 15 years before.  On 
examination, his right tympanic membrane was negative, but 
his left had a 40 percent perforation with a small amount of 
drainage.  It was noted that hearing tests had revealed 
bilateral mixed hearing loss.  The veteran currently used 
hearing aids.  A VA hearing test of February 1998 noted a 
diagnosis of bilateral, severe, mixed hearing loss.  An 
operative report of May 1998 noted that the veteran had 
undergone left tympanomastoid revision, tympanomastoidectomy, 
and canaloplasty.  The post-operative diagnoses were left 
chronic otitis media and tympanic membrane perforation.  

A VA physician prepared a written statement in April 1998.  
It was noted that the veteran was a routine patient that had 
been treated for:

...[chronic] hearing loss, ear perforation 
and frequent ear infections relating to 
noise ear damage suffered in WWII as a 
machine gun troop leader.

A letter from another VA physician prepared in June 1998 
reported the veteran's claimed history of a "blast injury" 
during his military service.  It was related that he had 
asserted that perforated ear drums were noted on military 
examination.  The physician noted that the veteran's service 
medical records were destroyed and his medical history could 
not be confirmed.  This physician opined:

Since that time [the veteran] has 
suffered with chronic otitis media which 
is a direct result of chronic perforation 
and the attempt to repair it.  This is a 
common sequel to an unhealed traumatic 
perforation...I find that his claims and 
his condition fit together and that most 
likely his chronic ear disease is [the] 
result of a wartime injury.

In his notice of disagreement of May 1998, the veteran 
claimed that he had endured a "large concentration of loud 
noise" during his combat experiences from machine guns, 
mortars, and artillery.  He claimed that there are no service 
medical records for his ear troubles because the military 
would not have sent him to the rear for treatment of ear 
problems.  It was alleged by the veteran that after his last 
physical examination in the military, a "lady from the Red 
Cross" approached him and told him that he had perforated 
ear drums.  The veteran contended that this person must have 
seen his medical examination report or been told by the 
examiner about such defects.  Attached to the NOD was a VA 
prescription form which noted that the veteran had large ear 
drum perforations in both ears with active infections.  

A letter was received from the veteran in June 1998.  He 
reported that he had contacted the National Personnel Records 
Center (NPRC) in an attempt to retrieve his service medical 
records.  The veteran contended that his last military 
physical examination should have noted his perforated ear 
drums.  He alleged that he had seen a physician soon after 
his release from the military for his ear problems, but 
cannot remember this physician's name or location.  Attached 
to the letter was a response from the NPRC that noted the 
veteran's service medical records were not on file and could 
not be reconstructed.  The veteran was further informed that 
if these records had been on file in July 1973 they may have 
been destroyed in a fire.

In his substantive appeal of April 1999, the veteran queried 
why a claim for service connection for ear disability had 
been denied in 1946 and why was he not notified of this 
decision.  He claimed that he had never asked for service 
connection for his ear problems until 1997.  The veteran 
contended that the only way the VA would have known about his 
ear drum perforations in 1946 was if the Red Cross had 
informed it of this problem.  He asserted that after his 
discharge he thought his ear problems were something he could 
live with as the symptoms only occasionally acted up.  The 
veteran claimed that as he did not have access to his medical 
records, he could not correct the mistakes noted on his 
service and VA examinations.


II.  Analysis

New and material evidence for a bilateral ear disability.

As noted above, the VA last addressed the veteran's claim for 
service connection for an ear disorder in December 1947.  
However, it is not clear that the veteran was notified of 
this decision.  The veteran was notified of denial of this 
disability and of his appellate rights in November 1946, but 
did not appeal the denial of this claim.  Thus, the RO's 
November 1946 decision is final, and the VA may not 
reconsider this claim on the same record.  See 38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1999).  If, however, new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).  
According to 38 C.F.R. § 3.156(a) (1999), new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has defined "new evidence" as evidence that was not 
of record at the time of the last final disallowance, and not 
merely cumulative or redundant of other evidence of record.  
"Material evidence" is evidence that is relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See Cox v. Brown, 5 Vet. App. 95, 
98 (1993).  The provisions of 38 U.S.C.A. § 5108 require a 
review of all evidence submitted by a claimant since the 
previously disallowed claim in order to determine whether a 
claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The question of whether new and material evidence has been 
presented to reopen a previously and finally disallowed claim 
is but one part of a three-part analysis of such a claim.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  
First, the VA must determine whether the evidence presented 
or secured since the prior final disallowance of the claim is 
"new and material."  Second, if VA determines that the 
evidence is "new and material," it must reopen the claim 
and determine whether it is well grounded.  Third, if the 
claim is well grounded, VA must evaluate the merits of the 
claim after ensuring that the duty to assist has been 
fulfilled.  Id.  

It is noted by the Board that the statement of the case (SOC) 
of March 1999 did not directly deal with the issue of whether 
the veteran had submitted the requisite new and material 
evidence regarding the claim of a bilateral ear disability.  
In a case that concerns an issue on which there is a prior 
final decision, the Board is required to make a determination 
on whether that claim has been properly reopened.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  However, 
based on the Board's favorable decision discussed below, it 
is determined that the veteran will not be prejudiced by the 
Board proceeding to adjudicate this claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Robinette v. Brown, 8 
Vet. App. 69 (1995).

The evidence before the RO at the time of its decision in 
November 1946 included the veteran's assertion of perforated 
ear drums, service medical records that were silent to such 
an injury and did not specifically discuss his tympanic 
membranes, and VA examination reports that noted no complaint 
of ear problems and failed to note any current findings 
regarding his ears.  

The RO denied service connection in November 1946 on the 
basis that there was no medical evidence of perforated ear 
drums.  In order for the veteran to reopen his claim, he must 
present competent evidence that addresses this reason for 
denial.

Subsequent to the RO's November 1946 decision, the VA has 
received medical records noting a history of recurrent otitis 
media and perforated tympanic membranes, current perforated 
ear drums, and two medical opinions relating the veteran's 
current ear problems to his military service.  The Board 
finds that the evidence received since November 1946 is new 
and, in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  That is, there is evidence 
of a current disability that is related to military service 
by medical opinion.  When it is considered that the medical 
evidence used in November 1946 to deny this claim did not 
specifically indicate that the veteran's tympanic membranes 
had been examined, the lay evidence of chronic symptomatology 
and medical nexus are especially significant and must be 
considered to fairly decide the claim.

Turning to the issue of whether this claim is now well-
grounded under 38 U.S.C.A. § 5107(a), the Board finds that 
such is the case.  For purposes of well-groundedness, the 
veteran's lay statements and medical histories must be 
accepted as credible.  See King v. Brown, 5 Vet. App. 19 
(1993).  The veteran has submitted lay evidence of bilateral 
ear injuries (that is not categorically contradicted by the 
contemporaneous medical evidence), medical evidence of 
current ear disorders, and a medical nexus between these 
disorders and his military service.  Thus, the veteran has 
presented evidence of a well-grounded claim.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  As this claim is well-
grounded, the duty to assist the veteran in the development 
of this claim is now mandated by 38 U.S.C.A. § 5107(a).  The 
Board further discusses the required development of this 
claim in the following remand.


Service connection for defective hearing.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  However, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The legal question to be answered initially is whether the 
veteran has presented evidence of well-grounded claims; that 
is, claims that are plausible.  If he has not presented well-
grounded claims, his appeal must fail with respect to these 
claims and there is no duty to assist him further in the 
development of his claims.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that this claim is well 
grounded.

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) there must be competent evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the current case, the veteran has claimed that he was 
exposed to loud noises from his combat experiences, there is 
medical evidence of a current bilateral hearing loss in 
accordance with the provisions of 38 C.F.R. § 3.385 (auditory 
threshold is 40 decibels or greater in at least one rated 
frequency), and a medical opinion linking this hearing loss 
to his combat experiences.  Thus, the veteran has submitted a 
well grounded claim under the Epps and Caluza test.

Turning to the merits of the claim, the veteran has presented 
lay evidence of acoustic injury due to the loud noises of 
combat.  His exposure to such noise is confirmed by his 
service personnel records, specifically, his citation 
awarding his the Bronze Star Medal for heroism that described 
him covering his platoon with rifle fire during an attack by 
a numerically superior enemy.  See 38 U.S.C.A. § 1154(b).  
The veteran has also claimed that his ear drums were 
perforated during his military service, but the 
contemporaneous medical evidence does not directly support 
this claim.

There are two medical opinions of record discussing the onset 
of the veteran's ear complaints.  An opinion of June 1998 
discusses the veteran's current otitis media and relates it 
to an in-service ear drum perforation.  This opinion does not 
establish the etiology of the veteran's hearing loss.  
However, an opinion of April 1998 does discuss the hearing 
loss and relates it to the acoustic injury suffered by the 
veteran as a result of combat.  The Board finds that this 
latter opinion is consistent with the history noted in the 
service records.  The examination of May 1951 appears to 
indicate that the veteran's hearing had remained the same 
since he first entered military service in 1939.  That is, he 
could hear a spoken voice at 20 feet in both ears.  However, 
this type of testing is subjective and highly unreliable and 
the Board finds this evidence of little probative value.  
There is also medical evidence of recurrent otitis media that 
has led to post-service perforation of his tympanic 
membranes.  However, the auditory testing of February 1998 
found "mixed" hearing loss and, therefore, established that 
at least part of the veteran's hearing loss was sensorineural 
in nature.  This evidence supports the April 1998 physician's 
opinion that the veteran's defective hearing was 
etiologically related to his combat experiences.

Based on the above analysis, the Board finds that the medical 
evidence has established that the veteran's current bilateral 
hearing loss is the result of his acoustic injury from 
combat.  Thus, this hearing loss must be found to be service-
connected.  As this is a full grant of all benefits sought on 
appeal regarding this issue, no further development is 
warranted under the provisions of 38 U.S.C.A. § 5107(a). 



ORDER

As new and material evidence has been received to reopen the 
claim for service connection for a bilateral ear disability, 
and the claim is well grounded, the appeal is allowed to this 
extent.

Service connection for bilateral hearing loss is granted.


REMAND

As noted above, the veteran has submitted a well-grounded 
claim for service connection for a bilateral ear disability.  
He claims that this ear disorder consisted of perforated ear 
drums during military service that has led to recurrent ear 
infections.  As noted in the above factual background, the 
physical examinations toward the end of the veteran's 
military service do not specifically discuss the veteran's 
tympanic membranes.  Neither do the post-service VA 
examinations until the early 1950's when his ears were found 
to be normal.  The veteran has alleged that his chronic 
otitis media would have periods of dormancy, and then flare-
up again.  It is felt by the Board that these apparent 
ambiguities in the medical record cannot be resolved without 
further competent medical opinion.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991); Horowitz v. Brown, 5 Vet. App. 217 
(1993) (The Board is not competent to render medical opinions 
and must obtain medical examinations in order to reconcile 
conflicting medical information).  Thus, a comprehensive VA 
ear examination must be provided to the veteran.

The veteran has alleged that some of his service medical 
records are missing.  A review of the claims file indicates 
that these records were obtained by the VA in 1945 and 
contain extensive medical evaluation prior to his separation.  
Thus, it is apparent that these records were not destroyed in 
a fire at the NPRC.  The record indicates that the NPRC 
unsuccessfully tried to find additional service records in 
1998 and further attempts to retrieve service records from 
this source appear to be futile.  However, the veteran can 
provide lay statements from fellow servicemembers, friends, 
and family to help support his claims of in-service injury 
and/or chronic post-service symptomatology.  He also can 
establish an injury and/ symptomatology through 
contemporaneous evidence such as private medical records, 
news articles, letters home, etc.  In addition, the veteran 
claimed that he had sought private medical treatment for his 
ear problems soon after separation from the military.  While 
the veteran has initially stated that he cannot remember the 
name or location of this physician, on remand he should be 
encouraged to obtain this information.  On remand, the RO 
should attempt to obtain the types of evidence discussed 
above.

The veteran appears to be receiving ongoing treatment for his 
ear complaints at his local VA Medical Center.  These records 
should also be obtained.  See Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he report all treatment and 
evaluation that he received for his ear 
problems since service, including the 
dates and locations of any such 
treatment.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain any such records which have not 
been previously incorporated into the 
claims file to include records from any 
identified VA facility.  If any record 
specifically identified by the veteran 
cannot be secured the appellant must be 
informed of that fact in writing.

2.  The RO should also contact the 
veteran and request that he submit all 
available lay/contemporaneous evidence of 
his in-service ear injuries and 
subsequent chronic symptomatology.  This 
evidence can include medical records, lay 
statements, news articles, letters home, 
etc.  All material received as a result 
of this request must be made part of the 
claims file.

3.  Thereafter, the veteran should be 
afforded a VA ear examination.  The 
purpose of this examination is to 
determine the etiology of the veteran's 
current ear problems to include 
perforated ear drums and chronic otitis 
media.  The claims file must be provided 
to the examiner for review, the receipt 
of which should be acknowledged in the 
examination report.  The examiner must 
then determine whether the veteran 
currently has ear disorders characterized 
by perforated ear drums and chronic 
otitis media.  If so, then the examiner 
should express an opinion for the record 
on whether it is as likely as not that 
the veteran's current perforated ear 
drums and otitis media has an etiological 
relationship with his military 
experiences.  A complete rationale must 
be given for any opinion expressed, and 
the foundation for all conclusions should 
be clearly set forth.  The report of the 
medical examination should be associated 
with the veteran's claims folder.

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

5. After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of service 
connection for a bilateral ear disability 
to include perforated ear drums and 
chronic otitis media.  If any benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of the claim.  See 38 
C.F.R. § 3.655 (1999).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

